DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/12/2022 and 06/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 82 and 93-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9 and 12-16 of U.S. Patent No. 11,041,806. Although the claims at issue are not identical, they are not patentably distinct from each other because:
             With response to claim 82, the patented claim 1 claims a system that makes obvious a method of detecting a light-detectable sensor in a plurality of cells comprising: 
(a) providing an array of wells comprising a plurality of wells, wherein each well of the plurality of wells comprises at least a cell of the plurality of cells, and wherein at least a portion of the plurality of cells comprise the light-detectable sensor; (b) directing a light from an excitation source to each well of the plurality of wells to illuminate at least a portion of each well of the plurality of wells to form an at least partially illuminated well; (c) collecting a signal from each well of the plurality of wells, wherein the collecting occurs substantially in parallel; and 
(d) transferring the signal from each well of the plurality of wells to a corresponding detector, wherein a lens is configured to focus at least a portion of the signal from each well onto the corresponding detector, and wherein the transferring occurs substantially in parallel, wherein the signal confirms a presence or an absence of activation of the light-detectable sensor, and wherein a sampling rate across the plurality of wells is greater than about 100 Hz.
            With response to claim 93, the patented claim 1 claims a system that makes obvious a method of claim 82, wherein the plurality of cells comprises a cardiomyocyte (it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure).
            With response to claim 94, the patented claim 1 claims a system that makes obvious
the method of claim 82, wherein the plurality of wells is greater than 5 wells (it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure).
           With response to claim 95, the patented claim 2 claims a system that makes obvious
the method of claim 82, wherein collecting the signal from each well of the plurality of wells occurs simultaneously.
           With response to claim 96, the patented claim 2 claims a system that makes obvious the method of claim 82, wherein collecting and transferring the signal from each well of the plurality of wells occurs simultaneously.
           With response to claim 97, the patented claim 6 claims a system that makes obvious the method of claim 82, wherein the corresponding detector is an optical detector.
           With response to claim 98, the patented claim 7 claims a system that makes obvious the method of claim 82, wherein the signal is converted to an electrical current signal by the detector.
            With response to claim 99, the patented claim 8 claims a system that makes obvious
99. (New) The method of claim 82, wherein the sampling rate is from about 500 Hz to about 12,000 Hz.
            With response to claim 100, the patented claim 9 claims a system that makes obvious
the method of claim 82, wherein the corresponding detector comprises a signal collection optics, and wherein a numerical aperture of the signal collection optics is from about 0.2 to about 0.8.
           With response to claim 101, the patented claim 12 claims a system that makes obvious
the method of claim 82, wherein the excitation source provides a light intensity of greater than about 5 milliWatts per square millimeter (mW/mm’) to one or more wells of the plurality of wells.
           With response to claim 102, the patented claim 14 claims a system that makes obvious
the method of claim 82, wherein the corresponding detector comprises a photodiode.
            With response to claim 103, the patented claim 13 claims a system that makes obvious the method of claim 82, wherein each corresponding detector corresponds to a different well of the plurality of wells.
            With response to claim 104, the patented claim 1 claims a system that makes obvious
the method of claim 82, wherein the lens comprises a focusing lens (it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure).
            With response to claim 105 the patented claim 6 claims a system that makes obvious the method of claim 82, wherein the lens comprises a single collimation lens (it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure).
           With response to claim 106, the patented claim 6 claims a system that makes obvious the method of claim 82, wherein the corresponding detector is configured to detect a light comprising a wavelength from about 10-7 to about 10-5 meters (it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure).
           With response to claim 107, the patented claim 4 claims a system that makes obvious the method of claim 82, wherein each corresponding detector of the plurality of corresponding detectors corresponds to a different well of the plurality of wells.
           With response to claim 108, the patented claim 1 claims a system that makes obvious the method of claim 82, wherein the array of wells comprises 6 wells, 12 wells, 32 wells, 96 wells, or 384 wells (it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure).
           With response to claim 109, the patented claim 15 claims a system that makes obvious
the method of claim 82, wherein the light-detectable sensor comprises a sensor to detect a change in (i) a cell membrane potential, (ii) an intracellular concentration of an ion, (iii) a protein conformation, or (iv) any combination thereof.
            With response to claim 110, the patented claim 15 claims a system that makes obvious
the method of claim 109, wherein the sensor detects the change in the intracellular concentration of the ion, and wherein the sensor comprises fura-2, indo-1, fluo-3, fluo-4, fluo-5F, fluo-5N, Rhod-2, calcium green, calcium red, furaRed, Quin-2, a salt of any of these, or any combination thereof.
              With response to claim 111, the patented claim 16 claims a system that makes obvious
the method of claim 109, wherein the sensor detects the change in the intracellular concentration of the ion, and wherein the ion is a calcium ion, sodium ion, a potassium ion, a hydrogen ion, a chlorine ion, or any combination thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                         /I.K./    December 16, 2022